    .'
                                                                       CLER~ OFFICE U.S. DISTRICT COURT
                                                                              AT ABINGDON, VA
                             CERTIFICATE OF SERVICE                                 FILED


                                                                            DEC 17 2020

                                                                            ~
                                                                            BY:

I hereby certify that I have both mailed a copy of this REPLY TO DEFENDANT'S COMBINED
                                                                                            K




MEMORANDUM to the Defendant, by counsel, Matthew D. Hardin, VSB #87482 1725 I Street

NW, Suite 300 Washington, DC 20006 and at matthewdhardin@gmail.com on this /L/~day

ofDEC.,_2020.




                                                                     Melinda Scott, pro-se


                                                              PO BOX 1133-2014PMB87


                                                                    Richmond, VA 23218


                                                                       mscottw@gmu.edu


                                                                              540-692-2342




                                                                                     1 of 14
                                                                                  2:20CV14
                                                 Plaintiff's Reply to Combined Memorandum
rv\t\i f\ll°'-- ~ lt-tr   -~ ··                                                    I
                                                                                                                                         -

10 ~ \\'3;r-- V) 1L{fMW'"}                                             0
                                                                                   :\
                                                                                                                             ~~r~il~:P,
                                                                                                                             24230
                                                                                                                             oe:r- U1~,.._20
 i\,lN\MW ) VA ?'31---lB                                                                                                     AM   6  r,1




                                     111111111111111 ~~1mm                 :
                                                                                        1000
                                                                                                           24210             •A2i5,:315g
                                    7 019 2280 0002 1508 7112

                                    W,eJ\:tm_ l> \~1Y1 0t- of vA
                                     f\TT/\J:   G\~
                                      \~ V\J . rvf\CA\f\ ~-                    ~        - \O~
                                      f\ \) \ rv:ictJW\J 1/f\     :l-12-t0

                                  242i0-28Si2'3          ,,,l,j,,llll,j11l1l•J1lll1ll11ll1ll1li1J•IJ••'·l•lll)/li),J1IJII/
